Citation Nr: 0614080	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  98-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1997.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision and was 
remanded in November 2005.  In November 2005, the Board also 
denied service connection for bilateral hearing loss.  The RO 
inexplicably included these issues on a January 2006 
supplemental statement of the case as well as an April 2006 
certification of appeal.  This issue is no longer on appeal 
and will not be further discussed in this decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has a respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
a letter sent in May 2004, VA informed the veteran of all 
four required elements.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and service medical records, 
and the veteran has not indicated that there are any relevant 
records outstanding.  The veteran was afforded pulmonary 
function tests in August 1997, June 2003, and July 2005, as 
well as VA examinations concerning his claim for service 
connection for a respiratory disability in July 2003 and July 
2005.  Finally, the claims file was reviewed by a VA 
physician who provided a medical opinion in January 2006.

A remand would serve no useful purpose in this case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  VA 
has satisfied its duties to notify the veteran, and therefore 
further development is not warranted.

II.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service, or for aggravation of a 
preexisting injury suffered or disease contracted in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (4) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim. The appellant prevails in either of those 
two events. However, if the weight of the evidence is against 
the appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A review of the service medical records reflects that the 
veteran was seen during service on a number of occasions for 
various respiratory complaints with diagnoses including cold, 
pneumonia and sinusitis (already service connected.)  
However, it is clear that the veteran does not have a current 
diagnosis of a respiratory disorder.  In January 2006, a VA 
physician reviewed the claims file and the veteran's most 
recent x-rays and pulmonary function examination results 
(from July 2005).  The physician noted that the chest x-ray 
revealed no evidence of obstruction on spirometry, and that 
pulmonary function test values were essentially within normal 
limits.  Based on these results, the physician concluded that 
there was no evidence of pulmonary disease and that therefore 
no comment was necessary as to whether any such condition was 
related to military service.  There can be no valid claim in 
the absence of proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from a respiratory 
disease related to active service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
service or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a respiratory disability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


